Exhibit Subsidiary Companies of Life Sciences Research, Inc. Name Jurisdiction Huntingdon Life Sciences Ltd. England & Wales Huntingdon Life Sciences Inc. Delaware, USA HIH Capital Ltd. Jersey HIH Ltd. England & Wales HRC Ltd. England & Wales Huntingdon Research Centre Ltd. England & Wales Huntingdon Consulting Engineers Ltd. England & Wales Huntingdon LSR Ltd. England & Wales Paragon Global Services Ltd. England & Wales Pathfinder Clinical Development Ltd. England & Wales Pathfinder Nominees Ltd. England & Wales Life Sciences Research Ltd. England & Wales Aquatox Ltd. England & Wales Huntingdon Life Sciences Co., Ltd. Japan LSR Pensions Ltd. England & Wales CentraLabS Clinical Research, Inc. Delaware, USA LSR (UK) Ltd. England & Wales CentraLabs Clinical Research Ltd. England & Wales
